Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2020

                                       No. 04-19-00401-CR

                                 Christopher Timothy BRADY,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                   From the County Court at Law No. 8, Bexar County, Texas
                                   Trial Court No. 559662
                          Honorable Mary D. Roman, Judge Presiding


                                         ORDER
         On February 5, 2020, this court issued its opinion and judgment in this appeal. On
February 24, 2020, appellant filed a pro se motion stating he is indigent and requesting a copy of
his trial transcripts for purposes of filing a pro se petition for discretionary review. An indigent
defendant who wishes to pursue a pro se petition for discretionary review is not entitled to a free
copy of the trial record. Ex parte Trainer, 181 S.W.3d 358, 358-59 (Tex. Crim. App. 2005).

           If appellant is attempting to file a post-conviction writ of habeas corpus, the
application must be filed in the county court in which the conviction was obtained. See TEX.
CODE CRIM. PRO. ANN. art. 11.09. In order to obtain a free copy of the trial record for that
purpose, appellant would need to file a motion in the county court in which the conviction was
obtained and demonstrate that his claim is not frivolous and that the record is needed to decide
the issues presented. See United States v. MacCollom, 426 U.S. 317, 326 (1976); Escobar v.
State, 880 S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).

         Based on the foregoing, appellant’s motion is DENIED without prejudice to seeking
relief in the proper court.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court